Exhibit 1.2 RADWARE LTD. NOTICE OF 2 TO BE HELD ON TUESDAY, SEPTEMBER 23, 2014 Notice is hereby given that the 2014 Annual General Meeting of Shareholders (the “Annual General Meeting”) of RADWARE LTD. (the “Company” or "we") will be held on Tuesday, September 23, 2014, at 3:00 p.m. (Israel time), at the offices of the Company, 22 Raoul Wallenberg Street, Tel Aviv 69710, Israel, for the following purposes: 1. To elect Mr. Joel Maryles as a class II director; 2. To re-elect Ms. Yael Langer as a class III director; 3. To authorize Mr. Yehuda Zisapel to act as Chairman of the Board of Directors for a period of three years; 4. To approve modification in the terms of procurement of directors’ and officers’ liability insurance policy; and 5. To approve the reappointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as the Company’s auditors, and to authorize the Board of Directors to delegate to the Audit Committee the authority to fix their remuneration in accordance with the volume and nature of their services. In addition to adopting the above resolutions, at the Annual General Meeting the Company will: · Present and discuss the financial statements of the Company for the year ended December 31, 2013 and the Auditors’ Report for this period; and · Transact such other business as may properly come before the Annual General Meeting or any adjournment thereof. These proposals are described more fully in the enclosed proxy statement, which we urge you to read in its entirety. As more fully described in the proxy statement, eligible shareholders may present proper proposals for inclusion in the Meeting by submitting their proposals to the Company no later than August 20, 2014 and, if we determine that a shareholder proposal is appropriate to be added to the agenda in the Meeting, we will publish a revised agenda in the manner set forth in the proxy statement. Shareholders of record at the close of business on August 18, 2014, are entitled to notice of, and to vote at, the Meeting. All shareholders are cordially invited to attend the Annual General Meeting in person. YOUR VOTE IS VERY IMPORTANT. Whether or not you plan to attend the Annual General Meeting, you are urged to promptly complete, date and sign the enclosed proxy and to mail it in the enclosed envelope, which requires no postage if mailed in the United States. You may also submit your proxy vote by telephone or via the Internet by following the proxy voting instructions included with the enclosed materials. Return of your proxy does not deprive you of your right to attend the Annual General Meeting, to revoke the proxy and to vote your shares in person. Joint holders of shares should take note that, pursuant to Article 32 of the Articles of Association of the Company, a notice may be given by the Company to the joint holders of a share by giving notice to the joint holder named first in the Company’s register of shareholders in respect of the shares. By Order of the Board of Directors /s/Roy Zisapel ROY ZISAPEL
